Citation Nr: 0725214	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder, major depressive 
disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his treating therapist


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from July 1996 to November 
1996 and again from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
panic attacks with agoraphobia and assigned a 50 percent 
evaluation, effective May 21, 2004.  Subsequently, in a March 
2007 rating decision, the RO assigned a 70 percent evaluation 
for the veteran's service-connected pyschiatric disability, 
effective May 21, 2004.


FINDING OF FACT

The veteran's post-traumatic stress disorder, major 
depressive disorder, and panic disorder has been manifested 
by anxiety, panic attacks, depression, lack of concentration, 
nightmares, flashbacks, intrusive thoughts, hypervigilence, 
sleep impairment, intermittent suicidal ideations, anger, and 
low motivation and energy; the symptoms do not produce total 
social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent, for post-traumatic stress disorder, major depressive 
disorder, and panic disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9412 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.   Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, because the May 2005 rating decision 
granted the veteran's claim of entitlement to service 
connection for a psychiatric disability, the claim is now 
substantiated.  As such, the veteran's filing of a notice of 
disagreement as to the May 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed.

The October 2005 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for mental 
disorders and included a description of the rating formulas 
under that diagnostic code.  Therefore, the Board finds that 
the veteran has been informed of what was necessary to 
achieve higher evaluations for the service-connected 
disability on appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and reports of VA examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has reviewed these statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Thus, based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his psychiatric 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  The GAF scores decrease consistent with the 
level of disability.  Thus, in pertinent part, a GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates the examinee 
has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an increased evaluation is warranted 
for his service-connected PTSD, major depressive disorder, 
and panic disorder.  He has been assigned a 70 percent 
evaluation under Diagnostic Code 9411/9412.   This rating is 
assigned when the record demonstrates that the veteran 
experiences occupational and social impairment, with 
deficiencies in most areas such as work, school, and family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
intermittent illogical, obscure, or irrelevant speech, 
difficulty in adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships.  

The 100 percent rating is contemplated in cases where the 
veteran experiences total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 

The record reflects that since 2004, the veteran has sought 
treatment on numerous occasions for his psychiatric 
disability.  Specifically, in a December 2004 treatment 
record from the Vet Center, T. G. B., the veteran's 
readjustment counseling therapist indicated that the veteran 
reported sleep disturbance, panic attacks, depression, 
explosive anger, and anhedonia.  He also indicated that the 
veteran's wife, who came to counseling with the veteran, 
reported that she questioned if she could continue living 
with the veteran because of the changes that had occurred in 
him since his return from deployment.  T.G. B. opined that 
the veteran had suffered a psychological impairment that had 
caused his overall functioning great damage and assigned him 
a Global Assessment of Functioning (GAF) score of 42.  He 
also indicated that the veteran scored a 102 on the 
Mississippi Scale for Combat-Related Stress, which 
demonstrated that the veteran was in chronic, severe 
distress.

On VA examination in January 2005, the veteran, who indicated 
that he was married and had two children (ages 4 and 5), 
reported that he was employed as an accountant, but that his 
job was in jeopardy because he had to miss a lot of work due 
to his symptoms and doctors appointments.  He also reported 
that his marriage was very stressed by his anxiety symptoms.  
He preferred to stay at home and was always anxious when he 
left home.  On mental status examination, the examiner 
reported that the veteran was a pleasant, anxious young man, 
who looked depressed and was close to tears numerous times 
during the examination.  His eye contact and interaction 
during the session were appropriate.  The examiner also 
reported that there was no evidence of a thought disorder, 
the veteran's rate and flow of speech were within normal 
limits, he was oriented in all spheres, and he was able to 
maintain his activities of daily living and manage his 
financial affairs, although he was sometimes forgetful at 
home and work.  The examiner also indicated that the veteran, 
who reported being quite depressed, had increased difficulty 
sleeping, experienced severe panic attacks that occurred 
numerous times a day, and had suicidal thoughts but not to 
the extent of having a plan.  The examiner diagnosed the 
veteran with severe panic attacks and symptoms suggestive of 
PTSD and indicated that he had marital and job difficulties 
and major panic symptoms.  He assigned the veteran's 
symptomology a GAF score of 45.  

On VA examination in February 2007, the veteran reported that 
he was let go from his job as an accountant in May 2006 
because of his panic disorder and that although he had tried 
to find other jobs, his mood was so depressed that he had 
very little energy to get a job and had to spend a lot of 
time in bed because of his panic attacks.  The veteran also 
indicated that he found it difficult to be in groups, did not 
have any friends, and experienced auditory hallucinations.  
On mental status examination, the examiner reported that the 
veteran's orientation and intellectual functioning was 
intact, his insight was fair, and that he suffered from 
excess irritability, sleep difficulty, poor concentration, 
hypervigilence, and hyperarousal.  
The examiner further noted that the veteran's mood was 
strongly depressed, he had intermittent suicidal ideations.  
He experienced intrusive thoughts during the day of the 
things that happened to him in the Persian Gulf, which were 
accompanied by traumatic nightmares at night.  The examiner 
also indicated that the veteran had decreased energy, his 
ability to focus and concentrate on the things that he had to 
do was markedly impaired.  He had significant anxiety panic 
symptoms and frequent, disabling panic attacks.  The 
examiner, who indicated that the veteran was able to manage 
his funds.  The diagnoses were PTSD, major depressive 
disorder, and panic disorder.  The GAF was 45.

In weighing the evidence of record, the Board finds that the 
veteran's current disability does not warrant an evaluation 
greater than 70 percent, as provided in cases with severe 
social and industrial impairment.  The veteran's disability 
picture rather clearly supports this level of disability 
throughout the rating period, in contrast to the 50 percent 
rating initially assigned at the time of the veteran's appeal 
and in effect in June 2006 when he testified before the 
Board.  That testimony was supplemented by his wife and 
therapist.  The Board notes, parenthetically, that 
considerable testimony at the hearing was directed to cardiac 
symptoms claimed as secondary to the veteran's psychiatric 
disability.  This matter was addressed in the March 2007 RO 
rating decision and is not before the Board in this appeal.  

Further, the RO has denied individual unemployability 
benefits in a May 2007 rating decision, following receipt of 
an application from the veteran.  The veteran's most recently 
employer reported that he had been terminated from employment 
as an accountant due to health reasons at the end of a short-
term disability period.  This decision currently has not been 
appealed.  In other words, in contrast to the posture of the 
appeal at the time of the June 2006 travel Board hearing, the 
only question before the Board at this point is whether the 
rating criteria for a 100 percent rating have been satisfied.  

As to the scheduler rating criteria for the 100 percent 
evaluation, the evidence does not show that the veteran has a 
thought disorder due to his service-connected disability, and 
his rate and flow of speech have been within normal limits.  
Further, the veteran has not demonstrated gross impairment in 
thought processes or communication.  Although he reported 
some memory loss, there is no evidence that he could not 
remember the names of close relatives, his own occupation, or 
his own name.  Also, there is no evidence that the veteran 
has displayed grossly inappropriate behavior.  On VA 
examination in January 2005, for example, the examiner 
reported that his eye contact and interaction were 
appropriate.  Moreover, as the examiner from the veteran's 
January 2005 VA examination reported that he was oriented in 
all spheres.  The record does not show that the veteran 
experiences disorientation as to time or place due to his 
service-connected disability.  

Additionally, the evidence does not show that the veteran 
experiences the intermittent inability to perform activities 
of daily living.  To the contrary, despite the sever nature 
of his recurrent anxiety, panic attacks and depression, he 
has able maintain his activities of daily living and manage 
his financial affairs.  He is able to drive some.  The 
veteran has reported experiencing intermittent suicidal 
ideations, but during his February 2007 VA examination he 
said that he was afraid to do anything to harm himself.  
Finally, although the veteran, on VA examination in February 
2007, reported that he had experienced auditory 
hallucinations, there is no evidence that such hallucinations 
are persistent.  

In conclusion, the Board finds the evidence, including the 
veteran's reported GAF scores of 42 and 45, are most 
reflective of severe symptoms.  This is consistent with the 
current 70 percent rating, but does not meet the requirements 
for the 100 percent rating.  Therefore, the Board concludes 
that the preponderance of the evidence is against the claim 
for an evaluation in excess of 70 percent for post-traumatic 
stress disorder, major depressive disorder, and panic 
disorder.  The veteran, of course, is free at any time to 
reopen his claim at the RO for a total rating or individual 
unemployability.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised and 
the record does not contain evidence of exceptional or 
unusual circumstances that would preclude the use of the 
regular rating schedule.  38 C.F.R. § 3.321 (2006).







ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder, major depressive 
disorder, and panic disorder is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


